The offense is unlawfully establishing a lottery, punishment fixed at a fine of $150.
The trial took place at a term of the County Court which adjourned on the 4th day of June, 1927. On September 3, 1927, there was filed in the County Court a statement of facts, and on September 1 several bills of exception were filed. Under the law the appellant was required to file the statement of facts and bills of exceptions within thirty days after the adjournment of court, unless before the expiration of that time the trial judge or court, for good cause shown, extended the time within which the statement of facts and bills of exception might be filed. See Art. 760, Subd. 5, C. C. P., 1925; Gribble v. State, 210 S.W. 215. The thirty days allowed by statute expired on the 4th day of July. On the 27th of that month the judge entered an order granting sixty additional days within which the statement of facts and bills of exceptions might be filed. Such order was unauthorized. To be effective the order should have been made before the expiration of July 4. See Miller v. State, 267 S.W. 487; Mireles v. State, 266 S.W. 418. This court is not permitted to consider either the statement of facts or the bills of exceptions.
No fundamental error has been pointed out or discovered, and no ruling of the court has been presented for review.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.